NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a process for making a diamond tool for ceramic processing, said tool comprising:
a support body for fastening the tool to a machine, an abrasive layer that abrades the ceramic,
an interface layer for connecting the abrasive layer to the support body,
said process comprising the following steps:
placing an aluminum ring-shaped support body inside a steel mold having the same shape and dimensions of the support body;
placing a mixture of interface powders inside the mold and above the support body so as to obtain the interface layer of the tool;
placing a mixture of abrasive powders inside the mold and above the mixture of interface powders so as to obtain the abrasive layer of the tool;
putting on top under pressure the mixture of abrasive powders and, consequently, the mixture of interface powders by means of a punch; 
simultaneously with pressure action, heating the mold contents at a temperature between 580°C and 650°C for a time between 15 min. and 60 min.;

i)    at least 12% of aluminum powder,
ii)    from 0 to 2.5% of an interface powder lubricant,
iii)    at least one powder component selected from the following substances: copper, magnesium, silicon and zinc or mixtures thereof; and
in which the mixture of abrasion powders includes the following components (percentages by weight):
I)    between 85% and 95% of a copper-based mixture, this mixture including the following components (percentages by weight):
a)    at least 50% of copper;
b)    less than 30% of iron;
c)    between 5% and 25% of tin;
d)    less than 20% of graphite;
II)    between 5% and 15% of a secondary mixture, this secondary mixture including the following components (percentages by weight):
A)    more than 70% of aluminum powder,
B)    from 0 to 2.5% of a secondary mixture lubricant,
C)    at least one powder component selected from the following substances: copper, magnesium, silicon and zinc or mixtures thereof.


U.S. Patent Application Publication No. 2014/0187124 to Ramanath et al. (hereinafter Ramanath) discloses an abrasive article comprising a body comprising of abrasive particles and a bond material. The bond material comprises copper and tin (Ramanath, [0030]-[0031]), but in proportions which are outside of the claimed ranges for the “copper-based mixture” as claimed in claim 1. Although the process of Ramanath also involves placing the agglomerates in a mold and press it to form a  green body (Ramanath, [0047]-[0048]) before being heat treated, said disclosed process does not set forth the specifically claimed steps of placing distinct mixtures of powders which would render the claimed “interface powder” and “abrasive powder” obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731